Citation Nr: 0327836	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for service connection for PTSD.  The veteran filed a 
timely appeal to this adverse determination.

When this matter was previously before the Board in September 
1997, and again in May 1999, it was remanded to the RO for 
further development, which has been accomplished.  It is now 
before the Board for appellate consideration.  

The Board observes that the veteran also appealed that aspect 
of the RO's May 1995 rating decision which denied his claim 
for service connection for a psychiatric disorder other than 
PTSD.  However, at the time of the May 1999 remand, the Board 
also denied the veteran's appeal of the RO's denial of that 
claim.  The veteran did not appeal the Board denial and, as 
such, that issue is not presently before the Board. 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran did not engage in combat with the enemy.

3.  There is no credible evidence that confirms any of the 
veteran's claimed inservice stressors.




CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that Section 3A of the VCAA (covering the 
duty to notify and duty to assist provisions of the VCAA) was 
not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000), 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application and to the 
extent they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed 
his claim for VA benefits in this case prior to that date, in 
November 1994; that claim remains pending before VA.  Thus, 
to the extent that the Kuzma case may be distinguished from 
the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date, the Board finds that such provisions of the 
VCAA are applicable to this pending appeal.
 
Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
service connection for PTSD, as well as notice of the 
specific legal criteria necessary to substantiate this claim.  
The Board concludes that discussions as contained in the 
initial rating decision dated in May 1995, in the statement 
of the case (SOC) issued in June 1995, in the supplemental 
statements of the case (SSOCs) issued in October 1995, March 
1997, February 2003, and July 2003, at the time of the 
hearing before an RO hearing officer in August 1995, in the 
Board remands dated in September 1997 and in May 1999, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2003, the RO advised the veteran 
of the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record and to the 
extent that the provisions of the VCAA apply to the instant 
appeal, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, in the instant case, as noted above, the 
veteran's claim has been pending since 1995, was the subject 
of a prior Board remand, and he has been repeatedly advised 
of the evidence needed to substantiate his claim and has 
responded to VA requests for information.  Indeed, following 
notice of the VCAA in the March 2003 supplemental statement 
of the case the veteran responded with argument in support of 
his claim on two occasions.  He indicated in April 2003 that 
he was continuing to receive treatment for PTSD at the VA 
Medical Center (VAMC) in Asheville, North Carolina, and 
treatment records from that source have since been requested 
and received by VA.  In an SSOC issued in July 2003, the 
veteran was advised that he was being afforded a period of 60 
days to make any comment concerning the additional 
information contained in the SSOC.  A Report of Contact dated 
in August 2003 indicates that the veteran contacted the RO to 
indicate that he wished to waive the 60 day suspense period, 
as he had "no more evidence to send" and wanted the RO to 
forward his appeal to BVA "ASAP."  Therefore, the Board 
determines that no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his service 
personnel file, post-service private treatment notes and 
medical statements, VA outpatient treatment notes and 
examination reports, and several personal statements made by 
the veteran in support of his claim.  The veteran testified 
at a hearing before an RO hearing officer in August 1995, and 
a transcript of this testimony has been associated with his 
claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  As will be described in detail below, the RO has 
expended considerable efforts in attempting to assist the 
veteran by verifying his claimed inservice stressors, with no 
success.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

When this case was before the Board in September 1997, it was 
remanded to the RO for further stressor development.  At that 
time, the Board observed that the record contained a current 
diagnosis of PTSD, as well as an examination report which 
indicated that his PTSD was related to sequelae of his 
service experience in boot camp.  As such, the only remaining 
question at issue is whether the inservice stressors reported 
by the veteran have themselves been verified.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App 91, 98 
(1993).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  See also, Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that veteran received any 
decorations or medals which indicate involvement in combat.  
Furthermore, his military occupational specialty (MOS) was 
listed as corresponding to the civilian job of water 
transportation, which is not a specialty which is, on its 
face, indicative of a combat role.  Moreover, the veteran's 
service records, including the service personnel records 
contained in the veteran's 201 File, do not otherwise contain 
any entries which show that he received any decorations or 
performed any specific details that would have placed him in 
combat situations.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  Accordingly, in view of the absence of any 
official evidence that the veteran participated in action 
against an enemy, the Board finds that he did not "engage in 
combat," and the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) does not apply.  Therefore, as the veteran has not 
been shown to have been engaged in combat with the enemy, any 
alleged inservice stressors must be verified, i.e., 
corroborated by credible supporting evidence.  

The veteran has reported four principal service-related 
stressors which he asserts have resulted in PTSD.  These 
stressors can be summarized as follows:

1.  The veteran stated that he witnessed a fellow sailor 
fall to his death in a dry dock while on shore leave in the 
port of Yokosuka, Japan in 1970.  He variously reported this 
event as having occurred in June, July, August or September 
of 1970.  

2.  The veteran reported that he was severely beaten and 
witnessed others being beaten by his company commander, a 
Chief Petty Officer (CPO), while in boot camp in 1969.  He 
states that this CPO was court-martialed, though not (at 
least to the veteran's knowledge) discharged for this 
offense.  He reported his belief that the company commander's 
name was Chief Petty Officer (CPO) Rodriguez, although he was 
not certain of this name.  

3.  The veteran reported that some of his shipmates were 
shipped to Vietnam and assigned to "PBR" or river patrol 
boat duty.  He reported that he later learned through friends 
and family that some of these soldiers had been killed while 
on that duty, and he wondered if he would be sent to Vietnam 
to the PBR boats too.

4.  The veteran reported that he saw a uniformed 
American body floating in a river in the Philippines, with 
the head of the body next to it in a cage with a rat.  He did 
not know any other information about this body.

A review of the veteran's claims file reveals that the RO has 
undertaken extensive efforts in an effort to assist the 
veteran by verifying these claimed stressors, without 
success.  Regarding the first alleged stressor, the incident 
at the Japanese dry dock, the Board observes that in July 
1999 the RO wrote to the veteran and requested that he 
provide the name of the sailor who fell to his death in that 
incident.  In a response received in July 1999, the veteran 
indicated that he could not remember the sailor's name, but 
that the approximate date of the incident was in August or 
September 1970.  The veteran stated that the dead sailor was 
not stationed on his ship, but was stationed on a destroyer 
docked behind the veteran's ship.  He did not provide the 
ship's name.

In a follow-up letter dated in December 2002, the RO 
indicated that it still needed more information regarding the 
dry dock incident.  The RO requested that the veteran try to 
narrow down the time frame in which he witnessed a sailor 
fall into a dry dock while his ship, the USS Samuel Gompers, 
was stationed in Yokosuka, Japan.  The letter informed him 
that if the sailor was not from the veteran's ship, then the 
veteran should provide the name of the ship closest to the 
dry dock so that that ship's records could be checked.  The 
veteran was also asked to provide information on which 
medical authorities, American and/or Japanese, responded to 
the accident and recovered the body.

In a response received by VA in February 2003, the veteran 
stated that the dry dock incident occurred in late June or 
early July 1970.  He again stated that the sailor was 
stationed on a neighboring ship, but did not provide the 
ship's name.  He stated that the body was retrieved by a 
naval ambulance.  He did not provide the sailor's name.

In March 2003, the RO sent this information to the Commanding 
Officer of the United States Armed Services Center for Unit 
Records and Research (USASCURR) for verification.  In a 
response dated in June 2003, the USASCURR stated that this 
stressor information was insufficient, as they required the 
date of the stressor within 60 days, the full name of the 
casualty, and the name of the neighboring ship in order to 
further research the claimed stressor.  In addition, the 
Board observes that a copy of RO e-mail correspondence dated 
in June 2003 and included in the veteran's claims file 
contains the following statement "I also asked your question 
about the unit history for the U. S. Navy command for 
Yokosuka, Japan and the Action Officer indicated that even 
still without a name or date, it would be impossible to 
research."

Regarding the second claimed stressor, the beating by the CPO 
who served as the veteran's company commander, in July 1999 
the RO sent a letter to the Office of the Judge Advocate 
General (JAG) of the Department of the Navy in Washington, DC 
which included the information that the veteran had already 
provided to VA regarding this incident.  The RO requested 
that the Navy JAG verify whether "anyone attached to Company 
205 at the Great Lakes Training Center during the period from 
May to September 1969 had disciplinary proceedings brought 
against him for abusing a trainee."  (emphasis in original).  
In a response dated in July 1999, the Lieutenant Commander, 
who was the Acting Director of Administrative Support for the 
Appellate Review Activity reported that the name of the 
accused and the year of the court-martial were used to 
retrieve all records of trial, not the offense or location of 
the court-martial.  He informed VA that "without the name of 
the accused or year of the court-martial, it would be 
impossible to retrieve any records..."  He also stated that a 
check with the Naval Criminal Investigative Service revealed 
no information in their files of an assault upon the veteran.

Therefore, based upon information previously provided by the 
veteran to VA, the RO resubmitted its request to the U. S. 
Navy JAG seeking information on the court-martial of Chief 
Petty Officer Rodriguez, Company 205, Great Lakes Training 
Center, in 1969.  In a response dated in January 2003, the U. 
S. Navy JAG reported that "A check of our files from 1968 - 
1972 reveals no record of a court proceeding for Chief Petty 
Officer Rodriguez that resulted in a punitive discharge."  
This source also stated that records of courts-martial not 
resulting in punitive discharges are retained for fifteen 
years and then destroyed.  Therefore, "if Chief Petty 
Officer Rodriguez' court-martial did not result in a punitive 
discharge, his record would have been destroyed in accordance 
with this Instruction."

In March 2003, the veteran sent a letter to the RO indicating 
that he had located an individual that was with him in boot 
camp and who could verify that they were beaten by the CPO.  
He sated that this individual lived in South Carolina.

In response, in March 2003 the RO sent the veteran a letter 
requesting the name and complete address of this fellow 
soldier in South Carolina, and enclosed a VA Form 21-4138, 
Statement in Support of Claim, and a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for the veteran's use in 
providing this information.

In April 2003, the veteran returned the Statement in Support 
of Claim, on which he provided the name and address of the 
soldier in South Carolina.  He also indicated that he had 
spoken to this man by telephone, who had confirmed to the 
veteran what the veteran had told VA about the company 
commander.  Also enclosed with this statement was a copy of a 
letter the veteran's wife sent to this man seeking a 
statement in support of the her husband's claimed stressor.  
The veteran's claims file does not contain any response from 
this man to the letter from the veteran's wife.  In addition, 
in May 2003 the RO wrote directly to the person identified by 
the veteran and asked that he provide a statement regarding 
the beatings sustained by the veteran by their CPO.  To date, 
no response has been received to this RO request letter.

Regarding the third stressor, that of friends having been 
killed in Vietnam, in July 1999 the RO sent the veteran a 
letter requesting the "full names, rank, units of 
assignment, or any other detail" of the friends who had been 
killed.  In a response received later that same month, the 
veteran simply stated that "Due to the fact that I have 
P.T.S.D. I cannot remember names but I do remember faces."  
Nevertheless, in March 2003 the RO sent a request to the 
USASCURR, noting that the "veteran mentions that several of 
his shipmates from the USS Samuel Gompers were killed as they 
were going to PBR boats or to river boats," but did not 
report any of their names.  In a response dated in June 2003, 
the USASCURR stated that this stressor could not be verified 
due to insufficient stressor information.  It was noted that, 
at a minimum, the names of the casualties would need to be 
provided in order to perform further research on this claimed 
stressor.

Finally, regarding the fourth stressor, seeing a uniformed 
American body floating in a river in the Philippines, in June 
1999 the RO sent the veteran a letter in which it asked him 
to furnish a statement containing as much detail as possible 
regarding the who, what, where, and when as to each of the 
stressors which he alleged he was exposed to in service.  In 
a response received from the veteran later that same month, 
the veteran stated simply that "RE:  The uniformed body 
floating in the river.  I have not other information to 
add."  It appears that the RO did not attempt to verify this 
stressor, as it was anecdotal in nature, and the veteran did 
not provide the name of the deceased or the date or location 
of this incident to allow for even preliminary verification 
efforts.

Following a review of this evidence, the Board finds that, 
despite the RO's efforts to assist the veteran, there is 
simply no objective evidence which serves to corroborate any 
of the veteran's reports of inservice stressors.  Therefore, 
since the Board has found that none of the veteran's PTSD 
diagnoses was linked to a specific inservice stressor which 
has been verified by credible supporting evidence, the 
veteran's claim for service connection for PTSD does not meet 
the requirements of 38 C.F.R. § 3.304(f) and must be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



